DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner has found new 102 references in an updated search following the interview with applicant, see summary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 13, and 21-23 are rejected under 35 U.S.C. 102a1 as being anticipated by Nakazawa et al. (US 9,768,639 B2).
With respect to claim 1, Nakazawa et al. discloses a vehicle monitoring method including a first primary low-voltage battery 108, a second auxiliary low-voltage auxiliary battery 110, an electrical coupling 109, an electrical load 111, and a control system 112 for analyzing a threshold value and conditions of said batteries, as shown in figures 1 and 2.
With respect to claim 2, said controller monitors battery discharge capacity ST201, as shown in figure 2.
With respect to claim 3, the “Hall effect sensor” is an intended apparatus within the method claim and has been given little patentable weight, further, the control method of Nakazawa et al. is capable of using a Hall effect sensor in order to measure the current.

With respect to claim 13, a DC/DC converter that can be disable by means of switches 102, 107, as shown in figure 1.
With respect to claims 21 and 22, said low-voltage batteries are 12V, as recited in col. 4, lines 21-25.
With respect to claim 23, Nakazawa et al. discloses a high-voltage battery 106, as shown in figure 1.

Allowable Subject Matter
Claims 4-10 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/               Primary Examiner, Art Unit 3618